Citation Nr: 0605683	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In July 2005, the Board remanded 
the claims for additional evidentiary development, and they 
have now been returned for further appellate review.  


FINDINGS OF FACT

1.  The veteran's bilateral knee disorder was not diagnosed 
within one year after discharge from military service, or for 
many years thereafter.  

2.  The competent medical evidence of record does not show 
any relationship between the veteran's bilateral knee 
disorder and any injury or disease in service.  

3.  The veteran's low back disorder was not diagnosed within 
one year after discharge from military service, or for many 
years thereafter.  

4.  The competent medical evidence of record does not show 
any relationship between the veteran's low back disorder and 
any injury or disease in service.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor may its incurrence or aggravation 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  A low back disorder was not incurred in or aggravated by 
service, nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a VCAA letter to the 
veteran from the RO dated in February 2004, as well as by the 
discussions in the rating decisions, statement of the case 
(SOC), and multiple supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to establish service connection and of 
the reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the SOC 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, and pursuant to 
a September 2003 remand, the RO sent the veteran a VCAA 
letter in February 2004 which included the VCAA laws and 
regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letter in February 2004, his claim was 
readjudicated based upon all the evidence of record as 
evidenced by SSOCs in March 2005 and October 2005.  There is 
no indication that the disposition of his claim would not 
have been different had he received pre-AOJ adjudicatory 
notice pursuant to section 5103(a) and § 3.159(b).  
Accordingly, any such error is nonprejudicial.  See 38 U.S.C. 
§ 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's VA treatment records.  
Attempts were made to obtain additional private and service 
medical records without success.  In April 2005, the veteran 
submitted a statement indicating that he had provided all 
information that it was possible for him to obtain.  There is 
no indication of any additional relevant records that the RO 
did not attempt to obtain.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2005).  The Board recognizes that is has a 
heightened obligation to assist the veteran in the 
development of this case, and to explain findings and 
conclusions, as well as carefully consider the benefits of 
the doubt rule when records in the possession of the 
government are presumed to have been destroyed.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The National Personnel Records Center (NPRC) reported that 
the veteran's service medical records (SMRs) were unavailable 
and that no other records were available.  Further efforts to 
obtain these records would be futile.  See 38 U.S.C.A. § 
5103A(b)(3) (West Supp. 2002); 38 C.F.R. § 3.159(c)(2) 
(2005).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded a VA medical 
examination in August 2005 as to the issues on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

Analysis

The veteran is claiming service connection for a bilateral 
knee disorder and for a low back disorder as the result of 
inservice injuries that were sustained in his military 
occupational specialty as a paratrooper.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis/degenerative joint disease (DJD) to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137, 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

There are no service medical records associated with the 
claims folder.  Notations in the file indicate that the 
veteran's service medical records were destroyed in the fire 
at NPRC in 1973.  Service personnel records indicate that the 
veteran served as a paratrooper.

The veteran states that he was a paratrooper from 1949 to 
1952.  It is his contention that his bilateral knee disorder 
and low back disability are the result of multiple parachute 
landings in service.  He stated that on one occasion he 
injured his ankle in a bad landing.  He was put on sick call 
and light duty for 2 weeks.  The veteran also reported two 
separate occasions where he had painful landings.  He 
indicated that he landed on his back on one landing and was 
knocked out for several minutes.  He stated that he had more 
than 100 parachute jumps and sustained injuries to his back, 
knees, and ankles.

Additional information of record indicates that the veteran 
slipped and fell to the cement floor while at work in 
December 1975.  He was on a stool cleaning windows on a truck 
when he fell injuring his knees and back.  

A July 1978 VA examination was conducted in conjunction with 
the veteran's application for non-service connected pension.  
At that time, he veteran reported injuring his low back and 
left knee in the 1975 accident.  X-rays of the lumbar spine 
were interpreted as showing unremarkable bony density and 
alignment with well preserved disc spaces with minimal 
hypertrophic spur formation anteriorly in the vertebral bodes 
of L1 and L2.  X-rays of the knees showed well-preserved 
joint spaces and unremarkable soft tissues, but there was an 
irregularity on the articular surface of the left tibia 
medially and minimal hypertrophic lipping was noted in the 
region of the medial condyle.  The conclusion was minimal 
degenerative changes in the medial tibial condyle on the left 
side.  The diagnoses were status post 1976 medial arthrotomy 
of the left knee, occasionally symptomatic and status post 
1975 low back injury, symptomatic by history.  

VA treatment notes dated from January 1986 through March 2003 
reflect continued treatment and diagnoses of DJD of the 
lumbar spine and of both knees.  In 1999, he underwent a 
total left knee arthroplasty with good results.  

Of record are numerous statements in support of the veteran's 
claims.  In an October 2000 statement from a friend, it was 
noted that he had known the veteran for over 50 years.  He 
said that he worked with the veteran after he returned from 
service and the veteran complained of pain in his knees, 
ankles, and feet.  The veteran's friend indicated that he saw 
the veteran limping and walking slowly.  Two statements 
submitted in 2001 attest to the fact that the veteran limped 
after returning home from service.  One statement noted that 
the veteran told him he had been injured during service.

In a January 2001 statement, a fellow serviceman noted that 
he served with the veteran as a paratrooper.  He recalled 
that, on occasion, the veteran limped after a jump and had 
swollen knees.  He said that it was obvious that the veteran 
had sustained injuries to his knees from jumps during 
service.  

Additional statements of record were submitted in 2004, 
several of which were essentially newly dated repeats of the 
statements summarized above.  Not previously of record was a 
statement by another fellow serviceman who served with the 
veteran from 1949 to 1952.  He indicated that they both 
participated in a parachute jump in 1951.  After that time, 
the veteran's friend reported that he noticed that the 
veteran had some difficulty walking.  The veteran's daughter 
also submitted a statement in 2004 in which she attested that 
the veteran's doctor had said that his DJD of the knees and 
back were not uncommon in paratroopers from her father's 
time.  

Following a July 2005 Board request, an August 2005 VA 
examination was conducted to determine the nature, etiology, 
and severity of the veteran's knee and low back conditions.  
The examiner reviewed the claims file.  The veteran again 
reported that he initially injured his knees and low back as 
a result of parachute jumps he made during service.  He also 
injured his back in a post service work accident in 1976 when 
he fell off of a stool.  He had left knee surgery as a 
result.  Following examination of the veteran, the examiner 
opined that the veteran had significant injury in 1976 which 
actually required surgery from the injury with documentation 
of complaints of low back pain at that time.  The examiner 
added that there was more likelihood that the injury of 1976 
caused the veteran's current complaints than the inservice 
parachute jumps in that the veteran had 20 years of labor in 
the mines prior to the injury in the mid 1970s.  

It is clear that the evidence shows that the veteran has DJD 
of the knees and low back.  These conditions are documented 
on numerous post service records.  The issue is whether there 
is evidence of an inservice incurrence of these conditions.  
As noted, the service medical records are unavailable.  It is 
also noted, however, that his service personnel records do 
reflect that he served as a paratrooper, and it is conceded 
that he must have made many jumps during service.  It is also 
conceded that he might have suffered injuries as a result, as 
indicated in the statements of record.  Thus, the Board 
accepts the numerous statements (by the veteran and others) 
of inservice injuries to his knees and back as satisfactory 
lay evidence, even though there is no official record.  See 
§ 1154(b); 38 C.F.R. § 3.304(d).

Although there is evidence of present bilateral knee and low 
back disorders and inservice injury to the knees and back, 
there is no medical evidence of a relationship between the 
two.  There are no inservice diagnoses of bilateral knee or 
low back disorders.  There are no available service medical 
records to corroborate this, and there are no post service 
records to show any knee or back conditions until more than 
20 years after service in the mid 1970s, and that was after 
an intercurring injury to the back and knees after the 
veteran fell from a stool.  Moreover, a doctor has opined 
that the veteran's knee and low back conditions were more 
likely the result of the injury in 1976 as he continued to 
work for many years after service in the mines.  Therefore, 
service connection on a direct or presumptive basis for DJD 
of the knees and low back is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

Although the Board accepts the statements of record to show 
inservice knee and low back injury, these statements by the 
veteran, his daughter, friends, and fellow servicemen, are 
only competent to report that on which they have personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
They are not competent to offer medical opinion as to 
diagnosis, cause, or etiology of the claimed disabilities as 
there is no evidence of record that the veteran, his 
daughter, friends, or fellow servicemen have specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91,93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has also considered the veteran's statements of 
record attesting as to attempts to be treated at VA within 
two months after service without success.  However, 
documentation of such attempts is not of record.    

Therefore, the Board finds that based on the evidence above, 
the preponderance of evidence is against the claims of 
service connection for bilateral knee and low back disorders.  
In making these decisions, the Board has considered the 
benefit-of-the-doubt doctrine, but it does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  




ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for a low back disorder is 
denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


